
	

114 HR 3215 IH: End Trafficking of the Terminated Unborn Act of 2015
U.S. House of Representatives
2015-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3215
		IN THE HOUSE OF REPRESENTATIVES
		
			July 27, 2015
			Mr. Lamborn introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To prohibit any person from soliciting or knowingly acquiring, receiving, or accepting a donation
			 of human fetal tissue for any purpose other than disposal of the tissue if
			 the donation affects interstate commerce and the tissue will be or is
			 obtained pursuant to an induced abortion.
	
	
 1.Short titleThis Act may be cited as the End Trafficking of the Terminated Unborn Act of 2015. 2.Removal of authority for funding research on fetal tissue obtained pursuant to an induced abortionSection 498A(a) of the Public Health Service Act (42 U.S.C. 289g–1(a)) is amended—
 (1)by amending paragraph (2) to read as follows:  (2)Source of tissueHuman fetal tissue may be used in research carried out under paragraph (1) only if the tissue is obtained pursuant to a spontaneous abortion or a stillbirth.;
 (2)in subsection (b)(2), by striking subparagraph (A) and redesigning subparagraphs (B) and (C) as subparagraphs (A) and (B), respectively;
 (3)in subsection (c)(1)(B), by striking or induced; and (4)in subsection (g), by striking or induced.
			3.Prohibition against solicitation or acceptance of a donation of fetal tissue pursuant to an induced
 abortionSubsection (b) of section 498B of the Public Health Service Act (42 U.S.C. 289g–2) is amended to read as follows:
			
				
					(b)
					Prohibition against solicitation or acceptance of a donation of fetal tissue pursuant to an
			 abortion
 It shall be unlawful for any person to solicit or knowingly acquire, receive, or accept a donation of human fetal tissue for any purpose other than disposal of the tissue if the donation affects interstate commerce and the tissue will be or is obtained pursuant to an induced abortion.
				.
		
